         Case 4:19-cv-06698 Document 1 Filed 10/18/19 Page 1 of 14



        ALLACCESS LAW GROUP
 1      Irene Karbelashvili, State Bar Number 232223
 2      irene@allaccesslawgroup.com
        Irakli Karbelashvili, State Bar Number 302971
 3      irakli@allaccesslawgroup.com
        1400 Coleman Ave Ste F28
 4      Santa Clara, CA 95050
 5      Telephone: (408) 295-0137
        Fax: (408) 295-0142
 6
        Attorneys for DAVID B. KETROSER, Plaintiff
 7
 8
                                    UNITED STATES DISTRICT COURT
 9
                                 NORTHERN DISTRICT OF CALIFORNIA
10
11
       DAVID B. KETROSER,                            )    Case No. 19-6698
12                                                   )
                              Plaintiff,             )    Civil Rights
13                                                   )
14     vs.                                           )    PLAINTIFF’S COMPLAINT FOR
                                                     )    INJUNCTIVE & DECLARATORY
15     KCP RE LLC, a California limited liability    )    RELIEF AND DAMAGES
       company; and DOES 1-20, inclusive,            )
16                                                   )
17                            Defendants.            )
                                                     )    DEMAND FOR JURY TRIAL
18                                                   )
19
20
21
22
23
24
25
26
27
28


     Page 1 of 14
                    Plaintiff’s Complaint For Injunctive & Declaratory Relief & Damages
          Case 4:19-cv-06698 Document 1 Filed 10/18/19 Page 2 of 14




 1                                             I. SUMMARY
 2          1. This is a civil rights action by DAVID B. KETROSER (“Plaintiff”) for discrimination

 3   at the building, structure, facility, complex, property, land, development, and/or surrounding
 4   business complexes located at or around 4000 Pimlico Dr, Pleasanton, CA 94588.
 5          2. Pursuant to the Americans with Disabilities Act of 1990, (42 U.S.C. §§ 12101 et seq.),
 6   and supplemental California statutes, Plaintiff seeks damages, injunctive and declaratory relief,
 7   and attorney fees and costs, against KCP RE LLC, a California limited liability company; and
 8   DOES 1-20, inclusive, (hereinafter alternatively collectively referred to as “Defendants”).
 9          3. The true names and capacities of Defendants DOES 1 through 20, inclusive, are
10   unknown to Plaintiff who therefore sues said Defendants by such fictitious names. Plaintiff prays
11   leave of Court to amend this Complaint to show such true names and capacities when the names
12   have been ascertained.
13          4. Plaintiff is informed and believes that each of the Defendants, DOES 1 through 20,
14   inclusive, is the agent, ostensible agent, alter ego, master, servant, trustor, trustee, employer,
15   employee, representative, franchiser, franchisee, lessor, lessee, joint venturer, parent, subsidiary,
16   affiliate, related entity, partner, and/or associate, or such similar capacity, of each of the other
17   Defendants, and was at all times acting and performing, or failing to act or perform, within the
18   course and scope of such similar aforementioned capacities, and with the authorization, consent,
19   permission or ratification of each of the other Defendants, and is personally responsible in some
20   manner for the acts and omissions of the other Defendants in proximately causing the violations
21   and damages complained of herein, and have participated, directed, and have ostensibly and/or
22   directly approved or ratified each of the acts or omissions of each of the other Defendants, as herein
23   described.
24                                          II. JURISDICTION
25          5. This Court has original jurisdiction under 28 U.S.C. §§ 1331 and 1343 for ADA claims.
26          6. Supplemental jurisdiction for claims brought under parallel California law, arising from
27   the same nucleus of operative facts, is predicated on 28 U.S.C. §1367.
28

     Page 2 of 14
                    Plaintiff’s Complaint For Injunctive & Declaratory Relief & Damages
          Case 4:19-cv-06698 Document 1 Filed 10/18/19 Page 3 of 14




 1           7. Plaintiff’ claims are authorized by 28 U.S.C. §§ 2201 and 2202.
 2                                                 III. VENUE

 3           8. All actions complained of herein take place within the jurisdiction of the United States
 4   District Court, Northern District of California, and venue is invoked pursuant to 28 U.S.C. §
 5   1391(b), (c).
 6                                 IV. INTRADISTRICT ASSIGNMENT
 7           9. Pursuant to Local Rule 3-2(d) this case should be assigned to the San Francisco/Oakland
 8   intradistrict as the real property which is the subject of this action is located in this intradistrict and
 9   Plaintiff’s causes of action arose in this intradistrict.
10                                                V. PARTIES
11           10. At all relevant times KCP RE LLC, a California limited liability company; and DOES
12   1-20, inclusive, were, and currently are the owners, operators, managers, and/or leasees of a public
13   accommodation and its adjacent facilities, including but not limited to the parking facilities, and
14   paths of travel, located at or around 4000 Pimlico Dr, Pleasanton, CA 94588 (hereinafter the
15   “Facility”).
16           11. Plaintiff is a qualified physically disabled person with a physical “disability” as defined
17   by Department of Justice regulation 28 C.F.R. § 36.104 and California Government Code § 12926.
18   Plaintiff has been afflicted with Multiple Sclerosis since 1973. Plaintiff is unable to independently
19   stand or walk, and requires the use of a wheelchair at all times for mobility. Plaintiff is unable, due
20   to his physical disability, to independently use public facilities that are not designed and/or
21   constructed in compliance with applicable accessibility standards to accommodate disabled
22   persons who require a wheelchair for mobility. Plaintiff possesses a disabled parking placard
23   issued by the State of Minnesota. Plaintiff is a resident of Minneapolis, Minnesota and frequently
24   visits family in East Bay, California. Specifically, Plaintiff’s only son and 7 year old grandson live
25   in close proximity to the Facility and Plaintiff visits his son and grandson about every 6 weeks.
26           12. Plaintiff was denied his rights to full and equal access to the Facility and was denied
27   his civil rights under both California law and federal law, because the Facility was not, and
28

     Page 3 of 14
                     Plaintiff’s Complaint For Injunctive & Declaratory Relief & Damages
            Case 4:19-cv-06698 Document 1 Filed 10/18/19 Page 4 of 14




 1   currently is not, accessible to physically disabled individuals, including wheelchair users.
 2                                               VI. FACTS

 3           13. The Facility is a public accommodation and business establishment as defined under
 4   Title III of the ADA, 42 U.S.C. § 12181(7), and California civil rights laws. Cal. Civ. Code §51 et
 5   seq. The Facility is open to the public, is intended for nonresidential use and its operation affects
 6   commerce.
 7           14. On October 28, 2018 Plaintiff dined at the Blossom Vegan Restaurant located at the
 8   Facility. During this visit, Plaintiff was denied full and equal access to the Facility due to the
 9   presence of architectural barriers. Specifically, the curb ramp from the accessible parking
10   encroached into the access aisle. This exposed Plaintiff to unreasonable risk of harm as he existed
11   his vehicle. Moreover, the access aisle was sloped as were the flared sides of the curb ramp. Shortly
12   thereafter, Plaintiff complained via letter to Defendant KCP RE LLC of the accessibility
13   difficulties he experienced during his October 28, 2018 visit to the Facility. Plaintiff returned to
14   the Facility on or about February 14, 2019 only to encounter the same accessibility barriers that he
15   encountered on October 28, 2018.
16           15. After each of his visits, Plaintiff left feeling like a second class citizen and suffered
17   difficulties, discomfort and/or embarrassment. Moreover, Plaintiff has been deterred from
18   enjoying the good and services offered at the Facility more often. If the Facility is made accessible
19   to Plaintiff, he could and would return to the Facility.
20           16. Before filing this lawsuit, Plaintiff’s legal representative also had a CASp-certified
21   access consultant do an informal investigation of the Facility’s premises. While he could not make
22   detailed measurements, he determined that the Facility remained inaccessible based on, but not
23   limited to, the following:
24      •    No directional signage for a path from public right of way
25      •    No tow away proper signage
26      •    Parking by UPS store:
27           - parking slopes
28

     Page 4 of 14
                    Plaintiff’s Complaint For Injunctive & Declaratory Relief & Damages
            Case 4:19-cv-06698 Document 1 Filed 10/18/19 Page 5 of 14




 1            - no stripping on access aisle
 2            - no "no parking" stamped on the ground

 3            - missing signage and existing sign lacks penalty sign
 4      •     Cars parked encroach into path of travel
 5      •     Parking by other stores:
 6            - ADA parking is less than 18' deep
 7            - signage is missing proper information
 8            17. These barriers to access are listed without prejudice to Plaintiff citing additional
 9   barriers to access after inspection by Plaintiff’s access consultant, per the 9th Circuit’s standing
10   standards under Doran v. 7-Eleven, Inc. 524 F.3d 1034 (9th Cir. 2008), Chapman v. Pier One
11   Imports (USA), Inc., 631 F.3d 939 (9th Cir. 2011), and the General Order 56 requirements for
12   Northern District of California “ADA” Title III cases. All of these barriers to access render the
13   premises inaccessible to and unusable by physically disabled persons. All facilities must be
14   brought into compliance with all applicable federal and state code requirements, according to
15   proof.
16            18. Defendants knew that these elements and areas of Facility were inaccessible, violate
17   state and federal law, and interfere with or deny access to the physically disabled. Also, Defendants
18   have the financial resources to remove these barriers from the Facility without much difficulty or
19   expense, and make the Facility accessible to physically disabled patrons, including Plaintiff. To
20   date, however, Defendants refuse to either remove those barriers or seek an unreasonable hardship
21   exemption to excuse non-compliance.
22            19. At all relevant times, Defendants have possessed and enjoyed sufficient control and
23   authority to modify the Facility to remove impediments to physically disabled individuals,
24   including Plaintiff, and to comply with the Americans with Disabilities Act Accessibility
25   Guidelines (the “ADAAG”) and Title 24 regulations. Defendants have not removed such
26   impediments and have not modified the Facility to conform to accessibility standards. Upon
27   information and belief Defendants have intentionally maintained the Facility in its current
28

     Page 5 of 14
                    Plaintiff’s Complaint For Injunctive & Declaratory Relief & Damages
          Case 4:19-cv-06698 Document 1 Filed 10/18/19 Page 6 of 14




 1   condition and have intentionally refrained from altering the Facility so that it complies with the
 2   accessibility standards.

 3           20. Plaintiff further alleges that the continued presence of barriers at Facility is so obvious
 4   as to establish Defendants’ discriminatory intent. On information and belief, Plaintiff avers that
 5   evidence of the discriminatory intent includes Defendants’ refusal to adhere to relevant building
 6   standards; disregard for the building plans and permits issued for the Facility and its facilities;
 7   conscientious decision to the architectural layout as it currently exists at Facility; decision not to
 8   remove barriers from the Facility; and allowance that the Facility continues to exist in its non-
 9   compliant state. Plaintiff further alleges, on information and belief, that Defendants are not in the
10   midst of a remodel, and that the barriers present at Facility are not isolated or temporary
11   interruptions in access due to maintenance or repairs.
12                                           VII. FIRST CLAIM
13                                Americans with Disabilities Act of 1990
14                                    (TITLE III USC §12101 et seq.)
15                              (Against all Defendants and each of them)
16           21. Plaintiff repleads and incorporates by reference, as if fully set forth again herein, the
17   allegations contained in Paragraphs 1 through 20 of this Complaint, and incorporates them herein
18   as if separately repled.
19           22. Based on the facts and allegations pled above, Plaintiff was denied full and equal
20   enjoyment of and access to Defendants’ goods, services, facilities, privileges, advantages or
21   accommodations in violation of the ADA. Plaintiff alleges that the condition of Defendants’
22   Facility and/or the manner in which Defendants provided services failed to provide full and equal
23   access to Defendants’ goods and services in public accommodations as required generally by the
24   provisions of 42 U.S.C. §12182(a) and 42 U.S.C. §12182(b)(1)(A).
25           23. As set forth in this Complaint above, Plaintiff was specifically subjected to
26   discrimination in violation of 42 U.S.C. §12182(b)(2)(A)(iv); 12182(b)(2)(A)(v); 42 U.S.C
27   §12182 (b)(2)(A)(iii); 42 U.S.C. §12183 and 42 U.S.C. §12188 because Plaintiff was denied equal
28

     Page 6 of 14
                    Plaintiff’s Complaint For Injunctive & Declaratory Relief & Damages
          Case 4:19-cv-06698 Document 1 Filed 10/18/19 Page 7 of 14




 1   access to and enjoyment of the goods and services offered at Facility. Plaintiff has the physical
 2   impairments alleged above that substantially limit major life activities; including walking,

 3   standing, accessing public accommodations that are non-complainant the ADAAG.
 4          24. One of the specific prohibitions against discrimination under the ADA is set forth in
 5   42 U.S.C. §12182(b)(2)(A)(iv). That Section prohibits, in pertinent part: “A failure to remove
 6   architectural barriers…that are structural in nature, in existing facilities ... where such removal is
 7   readily achievable.”
 8          25. Plaintiff alleges that the removal of each of the specific barriers that Plaintiff
 9   encountered as set forth above, was at all times, “readily achievable” pursuant to the factors set
10   forth in the ADA and the applicable Regulations adopted by the United States Department of
11   Justice under the ADA (said Regulations being set forth in 28 CFR Part 36). In that regard,
12   Defendants could have but did not avail themselves of the tax deduction and tax credits provided
13   by Internal Revenue Services (“IRS”) codes 44 and 190, which apply to the costs of barrier
14   removal.
15          26. Assuming, arguendo, that Defendants were able to meet their burden of proof that the
16   removal of the defined architectural barriers (or any of them) was or is not “readily achievable,”
17   Defendants failed to make their goods, services, facilities, privileges, advantages and/or
18   accommodations available through alternative readily achievable means pursuant to the
19   requirements of 42 U.S.C. §12182(b)(2)(A)(v).
20          27. The specific prohibitions against discrimination under the ADA, as set forth in 42
21   U.S.C. §12182(b)(2)(A)(ii) proscribe the following: “A failure to make reasonable modifications
22   in policies, practices and procedures when such modifications are necessary to afford such goods,
23   services, facilities, privileges, advantages or accommodations to individuals with disabilities.
24          28. Based on the facts and allegations pled above, Defendants failed and refused to
25   reasonably modify their policies, practices and procedures in that they failed to have a scheme,
26   plan or design to assist Plaintiff and/or others similarly situated in entering and utilizing
27   Defendants’ Facility and services, as required by the ADA and supplemental California law.
28

     Page 7 of 14
                    Plaintiff’s Complaint For Injunctive & Declaratory Relief & Damages
          Case 4:19-cv-06698 Document 1 Filed 10/18/19 Page 8 of 14




 1          29. In addition, Plaintiff is informed and believes and based thereon alleges that Defendants
 2   have modified and altered the Facility on or after January 26, 1992 in a manner that affects the

 3   usability and accessibility of the Facility. The ADA specifically prohibits discrimination against
 4   persons with disabilities in the construction and alteration of public accommodations. In this
 5   regard, 42 U.S.C. §12183(1)(a) prohibits:
 6          “(2) with respect to a facility or part thereof that is altered by, on behalf of, or for
            the use of an establishment in a manner that affects or could affect the usability of
 7          the facility or part thereof, a failure to make alterations in such a manner that, to the
            maximum extent feasible, the altered portions of the facility are readily accessible
 8
            to and usable by individuals with disabilities, including individuals who use
 9          wheelchairs. Where the entity is undertaking an alteration that affects or could
            affect usability of or access to an area of the facility containing a primary function,
10          the entity shall also make the alterations in such a manner that, to the maximum
            extent feasible, the path of travel to the altered area and the bathrooms, telephones,
11
            and drinking fountains serving the altered area, are readily accessible to and usable
12          by individuals with disabilities where such alterations to the path of travel or the
            bathrooms, telephones, and drinking fountains serving the altered area are not
13          disproportionate to the overall alterations in terms of cost and scope (as determined
            under criteria established by the Attorney General).”
14
            30. Sections 36.402 and 36.403 of 28 C.F.R. Part 36 contain the regulations called for and
15
     referenced in 42 U.S.C. §12183(1)(a). Section 36.402 of 28 C.F.R. Part 36 states, in pertinent part:
16
            “(a) General. (1) Any alteration to a place of public accommodation or a
17          commercial facility, after January 26, 1992, shall be made so as to ensure that, to
            the maximum extent feasible, the altered portions of the facility are readily
18          accessible to and usable by individuals with disabilities…..
19
             (2) An alteration is deemed to be undertaken after January 26, 1992, if the physical
20          alteration of the property begins after that date.
21          (b) Alteration. For the purposes of this part, an alteration is a change to a place of
            public accommodation or a commercial facility that affects or could affect the
22          usability of the building or facility or any part thereof.
23          (1) Alterations include, but are not limited to, remodeling, renovation,
24          rehabilitation, reconstruction, historic restoration, changes or rearrangement in
            structural parts or elements, and changes or rearrangement in the plan configuration
25          of walls and full-height partitions...
26          (2) If existing elements, spaces, or common areas are altered, then each such altered
27          element, space, or area shall comply with the applicable provisions of appendix A
            to this part.”
28

     Page 8 of 14
                    Plaintiff’s Complaint For Injunctive & Declaratory Relief & Damages
          Case 4:19-cv-06698 Document 1 Filed 10/18/19 Page 9 of 14



             (c) To the maximum extent feasible. …….If providing accessibility in
 1           conformance with this section to individuals with certain disabilities (e.g., those
 2           who use wheelchairs) would not be feasible, the facility shall be made accessible
             to persons with other types of disabilities (e.g., those who use crutches, those who
 3           have impaired vision or hearing, or those who have other impairments).
 4           31. Based on the facts and allegations pled above, and the facts elsewhere in this Complaint,

 5   Plaintiff was damaged and will suffer irreparable harm unless Defendants are ordered to remove

 6   architectural and other barriers at Defendants’ Facility and otherwise obey the requirements of the

 7   ADA. Plaintiff alleges that Defendants’ discriminatory conduct is capable of repetition, and this

 8   discriminatory repetition adversely impacts Plaintiff and a substantial segment of the disabled

 9   community.

10           32. Plaintiff alleges that there is a national public interest in requiring accessibility in places

11   of public accommodation. Plaintiff has no adequate remedy at law to redress the discriminatory

12   conduct of Defendants.

13           Accordingly, Plaintiff prays for relief as hereinafter stated in pertinent part.

14                                           VIII. SECOND CLAIM

15                                            Disabled Persons Act

16                                    (California Civil Code § 54 et seq.)

17                               (Against all Defendants and each of them)

18           33. Plaintiff repleads and incorporates by reference, as if fully set forth again herein, the

19   allegations contained in Paragraphs 1 through 32 of this Complaint, and incorporates them herein

20   as if separately repled.

21           34. The Facility is a place of public accommodation and/or places to which the general

22   public is invited and, as such, they are obligated to comply with the provisions of the California

23   Disabled Persons Act (“CDPA”), California Civil Code § 54 et seq.

24           35. The CDPA guarantees, inter alia, that persons with disabilities have the same right as

25   the general public to the full and free use of the streets, highways, sidewalks, walkways, public

26   buildings, public facilities, and other public places. California Civil Code § 54.

27           36. The CDPA also guarantees, inter alia, that persons with disabilities are entitled to full

28   and equal access, as other members of the general public, to accommodations, advantages,


     Page 9 of 14
                    Plaintiff’s Complaint For Injunctive & Declaratory Relief & Damages
         Case 4:19-cv-06698 Document 1 Filed 10/18/19 Page 10 of 14




 1   facilities, and privileges of covered entities. California Civil Code § 54.1(a)(1).
 2           37. The CDPA also provides that a violation of the ADA is a per se violation of CDPA,

 3   California Civil Code § 54.1(d).
 4           38. Defendants have violated the CDPA by, inter alia, denying and/or interfering with
 5   Plaintiff right to full and equal access as other members of the general public to the
 6   accommodations, advantages, and its related facilities due to his disability.
 7           Accordingly, Plaintiff prays for relief as hereinafter stated in pertinent part.
 8                                           IX. THIRD CLAIM
 9                                          Unruh Civil Rights Act
10                                   (California Civil Code §51 et seq.)
11                               (Against all Defendants and each of them)
12           39. Plaintiff repleads and incorporates by reference, as if fully set forth again herein, the
13   allegations contained in Paragraphs 1 through 38 of this Complaint, and incorporates them herein
14   as if separately repled.
15           40. The Facility is a business establishment and, as such, must comply with the provisions
16   of the Unruh Act, California Civil Code § 51 et seq.
17           41. The Unruh Act guarantees, inter alia, that persons with disabilities are entitled to full
18   and equal accommodations, advantages, facilities, privileges, or services in all business
19   establishments of every kind whatsoever within the jurisdiction of the State of California.
20   California Civil Code § 51(b).
21           42. The Unruh Act also provides that a violation of the ADA, or of California state
22   accessibility regulations, is a violation of the Unruh Act. California Civil Code § 51(f).
23           43. Defendants have violated the Unruh Act by, inter alia, denying, or aiding or inciting
24   the denial of, Plaintiff’s rights to full and equal use of the accommodations, advantages, facilities,
25   privileges, or services offered at the Facility.
26           44. Defendants have also violated the Unruh Act by denying, or aiding or inciting the denial
27   of, Plaintiffs rights to equal access arising from the provisions of the California state accessibility
28

     Page 10 of 14
                  Plaintiff’s Complaint For Injunctive & Declaratory Relief & Damages
         Case 4:19-cv-06698 Document 1 Filed 10/18/19 Page 11 of 14




 1   regulations and the ADA.
 2           Accordingly, Plaintiff prays for relief as hereinafter stated in pertinent part.

 3                                           X. FOURTH CLAIM
 4                          (California Health & Safety Code §§ 19955 et seq.)
 5                          Denial of Full and Equal Access to Public Facilities
 6                               (Against all Defendants and each of them)
 7           45. Plaintiff repleads and incorporates by reference, as if fully set forth again herein, the
 8   allegations contained in Paragraphs 1 through 44 of this Complaint, and incorporates them herein
 9   as if separately repled.
10           46. Health and Safety Code § 19955(a) states, in part, that: California public
11   accommodations or facilities built with private funds shall adhere to the provisions of Government
12   Code § 4450.
13           47. Health and Safety Code § 19959 states, in part, that: Every existing (non-exempt) public
14   accommodation constructed prior to July 1, 1970, which is altered or structurally repaired, is
15   required to comply with this chapter.
16           48. Plaintiff alleges that the Facility is a public accommodation constructed, altered, or
17   repaired in a manner that violates Part 5.5 of the Health and Safety Code or Government Code §
18   4450 or both, and that the Facility was not exempt under Health and Safety Code § 19956.
19           Accordingly, Plaintiff prays for relief as hereinafter stated in pertinent part.
20                                            XI. FIFTH CLAIM
21           Unfair, Unlawful, Deceptive Business Practice in Violation of California Business
22                                  & Professions Code § 17200 et seq.
23                                  (Against all Defendants and each of them)
24           49. Plaintiff repleads and incorporates by reference, as if fully set forth again herein, the
25   allegations contained in Paragraphs 1 through 48 of this Complaint, and incorporates them herein
26   as if separately repled.
27           50. Defendants engage in business practices, offer their goods and services for sale, and
28

     Page 11 of 14
                  Plaintiff’s Complaint For Injunctive & Declaratory Relief & Damages
         Case 4:19-cv-06698 Document 1 Filed 10/18/19 Page 12 of 14




 1   advertise their business within the jurisdiction of the state of California. As such, Defendants, and
 2   each of them, have a duty to comply with the provisions of the Unfair Business Practices Act set

 3   forth in § 17200, et seq., of the Business and Professions Code.
 4             51. The Unfair Business Practices Act prohibits, inter alia, unlawful, unfair, or fraudulent
 5   business acts or practices and unfair, deceptive, untrue, or misleading advertising by any person,
 6   firm, corporation, or association within the jurisdiction of the State of California.
 7             52. The conduct previously alleged violated the Unfair Business Practices Act, including
 8   § 17200 of the Business & Professions Code, in that Defendants have represented that their goods
 9   and services are available to all members of the general public, when in fact, Defendants deny full
10   and equal access to their goods and services to disabled individuals with mobility limitations by
11   reason of Defendants’ failure to comply with their legal obligations under the Unruh Act, Disabled
12   Persons Act, the False Advertising Practices Act, and Americans with Disabilities Act as alleged
13   herein.
14             Accordingly, Plaintiff prays for relief as hereinafter stated in pertinent part.
15                                                XII. SIXTH CLAIM
16     (For Violating the False Advertisement Practices Act, Business & Professions Code §
17                                                17500 et seq.)
18                                    (Against all Defendants and each of them)
19             53. Plaintiff repleads and incorporates by reference, as if fully set forth again herein, the
20   allegations contained in Paragraphs 1 through 52 of this Complaint, and incorporates them herein
21   as if separately repled.
22             54. Defendants engage in business practices, offer their goods and services for sale, and
23   advertise their goods and services within the jurisdiction of the state of California. As such,
24   Defendants have a duty to comply with the provisions of the False Advertising Practices Act set
25   forth in §§ 17500, et seq., of the Business and Professions Code.
26             55. The False Advertising Practices Act prohibits, inter alia, disseminating, making, or
27   causing to be made, any statement concerning goods and services which is known, or with the
28

     Page 12 of 14
                  Plaintiff’s Complaint For Injunctive & Declaratory Relief & Damages
         Case 4:19-cv-06698 Document 1 Filed 10/18/19 Page 13 of 14




 1   exercise of reasonable care should be known, to be untrue or misleading, by any corporation or
 2   employee thereof.

 3          56. The previously alleged conduct of Defendants violates the False Advertising Act,
 4   including § 17500 of the Business and Professions Code, in that said Defendants have represented
 5   that their goods and services are available to all members of the general public, when, in fact, said
 6   Defendants deny full and equal access to such goods and services to disabled individuals with
 7   mobility limitations by reason of Defendants’ failure to comply with their legal obligations under
 8   the Unruh, Disabled Persons Act, and the Americans with Disabilities Act.
 9          Accordingly, Plaintiff prays for relief as hereinafter stated in pertinent part.
10
11                            DEMAND FOR JUDGMENT FOR RELIEF

12          Plaintiff prays that this Court:

13          1. Issue a preliminary and permanent injunction directing Defendants as current owners,

14   operators, lessors, and/or lessees of the Facility to modify the Facility so that it provides full and

15   equal access to wheelchair users and issue a preliminary and permanent injunction directing

16   Defendants to maintain the Facility so that it remains accessible to Plaintiff and similarly situated

17   persons with disabilities, as required by law, including appropriate changes in policy. Note:

18   Plaintiff is not invoking Civil Code, § 55 and is not seeking injunctive relief under that

19   section;

20          2. Retain jurisdiction over Defendants until such time as the Court is satisfied that

21   Defendants’ unlawful policies, practices, acts and omissions, and maintenance of inaccessible

22   public facilities as complained of herein no longer occur, and cannot recur;

23          3. Award to Plaintiff all appropriate damages, including but not limited to statutory

24   damages, general damages and treble damages in amounts within the jurisdiction of this Court, all

25   according to proof;

26          4. Award to Plaintiff all reasonable restitution for Defendant’s Unfair, Unlawful, Deceptive

27   Business Practice and False Advertising;

28          5 Award to Plaintiff all reasonable statutory attorney fees, litigation expenses, and costs of


     Page 13 of 14
                  Plaintiff’s Complaint For Injunctive & Declaratory Relief & Damages
         Case 4:19-cv-06698 Document 1 Filed 10/18/19 Page 14 of 14




 1   this proceeding as provided by law;
 2          6. Award to Plaintiff prejudgment interest pursuant to Civ. Code, § 3291;

 3          7. Grant such other and further relief as this Court may deem just and proper.
 4
 5
        Dated: October 18, 2019                   ___________/s/_______________________
 6                                                Irakli Karbelashvili, Attorney for Plaintiff
 7                                                DAVID B. KETROSER

 8
 9
                                           DEMAND FOR JURY
10
            Plaintiff hereby demands a jury for all claims for which a jury is permitted.
11
12
13      Dated: October 18, 2019                   ___________/s/_______________________
                                                  Irakli Karbelashvili, Attorney for Plaintiff
14                                                DAVID B. KETROSER
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     Page 14 of 14
                  Plaintiff’s Complaint For Injunctive & Declaratory Relief & Damages
